Case: 12-12463   Date Filed: 05/07/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12463
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:10-cr-00001-BAE-GRS-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KEVIN LAMONT GOURDINE,
a.k.a. Blue,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (May 7, 2014)

Before PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-12463     Date Filed: 05/07/2014   Page: 2 of 2


      E. Vaughn Dunnigan, appointed counsel for Kevin Lamont Gourdine in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Gourdine’s conviction and

sentence are AFFIRMED.




                                          2